 


 HR 862 ENR: To authorize the conveyance of two small parcels of land within the boundaries of the Coconino National Forest containing private improvements that were developed based upon the reliance of the landowners in an erroneous survey conducted in May 1960.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 862 
 
AN ACT 
To authorize the conveyance of two small parcels of land within the boundaries of the Coconino National Forest containing private improvements that were developed based upon the reliance of the landowners in an erroneous survey conducted in May 1960. 
 
 
1. Conveyance of land to correct erroneous survey, Coconino National Forest, Arizona 
(a)Conveyance authorizedThe Secretary of Agriculture may convey by quitclaim deed all right, title, and interest of the United States in and to the two parcels of land described in subsection (b) to a person or legal entity that represents (by power of attorney) the majority of landowners with private property adjacent to the two parcels. These parcels are within the boundaries of the Coconino National Forest and contain private improvements that were developed based upon the reliance of the landowners in an erroneous survey conducted in May 1960.  
(b)Description of landThe two parcels of land authorized for conveyance under subsection (a) consist of approximately 2.67 acres described in the Bureau of Land Management’s Survey Plat titled Subdivision and Metes and Bounds Surveys in secs. 28 and 29, T. 20 N., R. 7 E., Gila and Salt River Meridian, approved February 2, 2010, as follows: 
(1)Lot 2, sec. 28, T. 20 N., R. 7 E., Gila and Salt River Meridian, Coconino County, Arizona.  
(2)Lot 1, sec. 29, T. 20 N., R. 7 E., Gila and Salt River Meridian, Coconino County, Arizona.  
(c)Consideration 
(1)Amount of considerationAs consideration for the conveyance of the two parcels under subsection (a), the person or legal entity that represents (by power of attorney) the majority of landowners with private property adjacent to the parcels shall pay to the Secretary consideration in the amount of $20,000.  
(2)DepositThe Secretary shall deposit the consideration received under this subsection in a special account in the fund established under Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a).  
(3)UseThe deposited funds shall be available to the Secretary, without further appropriation and until expended, for acquisition of land in the National Forest System.  
(d)Revocation of ordersAny public orders withdrawing any of the Federal land from appropriation or disposal under the public land laws are revoked to the extent necessary to permit conveyance of the Federal land under subsection (a).  
(e)Withdrawal of Federal landSubject to valid existing rights, the Federal land authorized for conveyance under subsection (a) is withdrawn from all forms of entry and appropriation under the public land laws, location, entry, and patent under the mining laws, and operation of the mineral leasing and geothermal leasing laws until the date which the conveyance is completed.  
(f)Other terms and conditionsThe conveyance authorized by subsection (a) shall be subject only to those surveys and clearances as needed to protect the interests of the United States.  
(g)Duration of authorityThe authority provided under this section shall terminate three years after the date of the enactment of this Act.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
